Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 7, 8, 13, 16 are amended. Claims 2-6, 9-12, 14, 15, 17-28, 30, 33, 35, 36, 38-47 are canceled. Claims 31, 32, 34, 37 are withdrawn. New claims 48-53 were added.
Claims 1, 7, 8, 13, 16, 29, 48-53 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: a substitute specification is submitted.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claim 8 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 8 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
4. (previous rejection, withdrawn) Claims 1, 9-12, 22, 29 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (U.S. Patent 6989264; previously cited).
Applicant contends: claim 1 has been amended; the claims are not anticipated by Atkinson et al.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 7, 8, 13, 16, 19, 21 were rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (cited above) as applied to claims 1, 9-12, 22, 29 above.
Applicant contends: one of skill in the art would not be led to the method as claimed; Atkinson et al. does not teach recombinant HSV vectors; Atkinson et al. cannot provide guidance as to conditions to increase production; the claimed methods result in an increase in rAAV production; the method as claimed would not be obvious.
In view of the withdrawal of the rejection over Atkinson et al. on which the instant rejection depends, the instant rejection is also withdrawn.

6. (previous rejection, withdrawn) Claims 1, 7-13, 16 were rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Patent No. 6593123; previously cited).
Applicant contends: claim 1 has been amended; Wright et al. fails to teach or suggest the method as claimed; reading Wright et al., one of skill in the art would not be led to the method as claimed; Wright et al. does not teach recombinant HSV vectors; Wright et al. only suggests using 
In view of applicant’s amendments and arguments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 19, 21, 22, 29 were rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. as applied to claims 1,7-13, 16 above, and further in view of Mejza (U.S. Patent No. 6416992; previously cited).
Applicant contends: Mejza et al. does not rectify the deficiencies.
In view of the withdrawal of the rejection over Wright et al. on which the instant rejection depends, the instant rejection is also withdrawn.

EXAMINER'S AMENDMENT
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Patrick Waller on 7/22/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 31, 32, 34, 37 are canceled.

Claims 1, 7, 8, 13, 16, 29, 48-53 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 7/10/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

13. (Currently Amended) The method of claim 1, wherein the concentration of supplemented NaCl is 

16. (Currently Amended) The method of claim 1, wherein the concentration of NaCl is supplemented such that the total concentration of NaCl is 

54. (new) The method of claim 13, wherein the concentration of supplemented NaCl is between 60 mM to 90 mM.

55. (new) The method of claim 16, wherein the concentration of NaCl is supplemented such that the total concentration of NaCl is between 135 mM to 180 mM.


Reasons for Allowance
9. The following is an examiner’s statement of reasons for allowance: the method as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Horer et al. (US20050002908)(See PTO-892: Notice of References Cited) teaches: producing rAAV (abstract); including use of 280 mM NaCl transfection buffer [0070].
B. Lock et al. (US20090275107)(See PTO-892; Notice of References Cited) teaches: production of AAV (abstract); including use of serum free media which contains inorganic salts such as NaCl [0056].
11. Claims 1, 7, 8, 13, 16, 29, 48-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648